COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Overton
Argued by Teleconference


TIMOTHY JAMES EICHBLATT
                                       MEMORANDUM OPINION * BY
v.   Record No. 2230-95-3            CHIEF JUDGE NORMAN K. MOON
                                           MARCH 18, 1997
COUNTY OF ROANOKE


            FROM THE CIRCUIT COURT OF ROANOKE COUNTY
                      Roy B. Willett, Judge
          Jonathan M. Apgar (Damico & Apgar, on brief),
          for appellant.

          Edwin R. Leach, Chief Assistant Commonwealth's
          Attorney, for appellee.


     Timothy James Eichblatt appeals his conviction for driving

on a suspended operator's license.   Eichblatt asserts that the

evidence was insufficient to prove that he knowingly violated the

provisions of his restricted operator's license.   Holding that

the evidence was sufficient to support the trial court's finding

that Eichblatt knowingly violated the terms of his restricted

license, we affirm.

     On May 9, 1995, at 1:40 a.m., Officer Cromer of the Roanoke

County Police stopped a vehicle for having no license tag light.

 Eichblatt was driving the vehicle, accompanied by his wife and a

third passenger.    Cromer noted an odor of alcohol about

Eichblatt's person.   Eichblatt explained to Cromer that he had

been at "Schooch's," a local bar, doing computer work for the

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
owner, and that after working from 6:00 p.m. to approximately

12:00 a.m., the owner had paid him and bought him dinner and an

alcoholic drink.   Eichblatt also stated that he had taken his

usual route home, although Cromer testified Eichblatt could have

taken a more direct route by taking the local expressway.

Eichblatt also stated to Cromer that his wife worked at

Schooch's.

     Cromer checked Eichblatt's license and determined that his

operator's license had been suspended for a prior conviction of

driving while intoxicated.   Eichblatt had been issued a

restricted license permitting him to drive "to or from his . . .

place of employment by the most direct route . . . ."      The order

granting Eichblatt the restricted license noted that, in addition

to his weekday employment, he also engaged in "consultant work"

and that his hours of work varied accordingly.
     At trial, Randy Skaggs, the owner of Schooch's, testified

that Eichblatt had worked on his computer system from

approximately 6:00 p.m. to 12:00 a.m.   Skaggs also stated that he

had paid Eichblatt with a check after he finished his work and

that he had purchased Eichblatt dinner and an alcoholic drink.

Eichblatt stated that he was aware of the terms of his restricted

license but testified that he did not believe he was violating

those conditions when he was stopped.

     On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable




                               - 2 -
inferences fairly deducible therefrom.       Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).

When stopped by Cromer, Eichblatt was not travelling home from

employment by the most direct route, as his restricted license

permitted.    Eichblatt had concluded his work more than an hour

before he was stopped.    The terms of Eichblatt's restricted

license, which permitted him to drive home from work only by the

most direct route, did not allow him to drive home after stopping

for a meal and an alcoholic drink.       Accepting a meal and

alcoholic beverage as remuneration for his services did not

change the fact that his work had ended prior to eating the meal.

Had Eichblatt's remuneration included entertainment, his work

would not have included attending a performance.      Eichblatt

admitted that he was familiar with the terms of his restricted

license.   The evidence was sufficient to prove beyond a

reasonable doubt that when Cromer stopped him, Eichblatt was in

knowing violation of the order granting him a restricted

privilege to drive.
     Eichblatt's statement that he did not believe that he was in

violation of his restricted order, need not be accepted or given

any weight by the trial court.    It is for the trier of fact to

ascertain a witness' credibility and it is within the fact

finder's discretion to accept or reject any of the testimony

offered.     Bridgeman v. Commonwealth, 3 Va. App. 523, 528, 351
S.E.2d 598, 601 (1986).    The trial judge specifically found



                                 - 3 -
Eichblatt to be not credible.   That finding was not plainly




                                - 4 -
wrong.   Because the evidence was sufficient to support

Eichblatt's conviction, we affirm.

                                              Affirmed.




                               - 5 -